PATENT LICENSE AGREEMENT



           THIS PATENT LICENSE AGREEMENT (hereinafter "Agreement") is made
effective April 21, 2006 (hereinafter "Effective Date"), by and between
INTERGRAPH HARDWARE TECHNOLOGIES COMPANY, a Nevada Corporation (hereinafter
"IHTC"), and ACER INCORPORATED, a Taiwanese company (hereinafter "ACER").



           WHEREAS, IHTC has patented technology that it wishes to promote.



           WHEREAS, ACER desires to use such technology.



           NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for good and valuable consideration, IHTC and ACER agree
as follows.



Section 1.

Definitions

1.1 "ACER Customer" means any customers that used, purchased or distributed a
Licensed Product including without limitation system integrators, distributors,
retailers, resellers and end users, except until the expiration of the last to
expire of the IHTC Patents, ACER Customer shall exclude Toshiba, NEC, Apple,
and/or their affiliates or subsidiaries.



1.2 "ACER Manufacturer" means any third-parties which manufacture, produce or
assemble Licensed Products on behalf of ACER, its Subsidiaries, or its
Affiliates pursuant to its "have made" rights set forth in Section 2.



1.3 "Affiliate" means any entity controlling (directly or indirectly),
controlled by (directly orindirectly) or under common control with (directly or
indirectly) the specified party.  Forpurposes of this definition, an entity will
be deemed to control another entity if such entity beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended), directly or indirectly through one or more subsidiaries:  a majority
of the outstanding voting securities of such entity; or, if there are no
outstanding shares on securities, a majority interest in the right to make the
decisions for such entity.  For avoidance of doubt, Affiliate shall include, but
not be limited to, any entity which at any time during the term of this
Agreement:  is the Parent of a Party; a Subsidiary of a Party; or a Subsidiary
of a Parent (sibling).

1.4

"IHTC Patents" means (i) all U.S. patents issued for or claiming priority to or
the benefit of the filing date of U.S. patent application serial numbers
06/704,497;06/704,499; 06/704,568; 06/794,248, together with all divisionals,
continuations,continuations-in-part, extensions of said applications (including
U.S. Patents 4,860,192,4,884,197, 4,899,275, 4,933,835 and 5,091,846) and (ii)
all their counterparts outside the United States (including but not limited to
the following European, Canadian and Japanese patents, respectively: EP0196244
and EP0732656, CA1272301 and JP2083650), and (iii) any patent reissuing,
divided, granted on reexamination or extended on any of the aforesaid patents.

1.5

"Licensed Product" means any product, device, system, or other instrumentality
including but not limited to software, firmware and any combinations thereof,
that has been or will be sold by ACER, its Subsidiaries, or its Affiliates under
ACER brand or trade names, regardless of the source of its supply, production,
manufacture, assembly, design or origin.  Licensed Products do not include any
computer systems meeting all the limitations of any claim of the IHTC Patents
manufactured by ACER, its subsidiaries, or its Affiliates on behalf of Toshiba,
NEC, Apple, or their affiliates or subsidiaries during the term of this
Agreement.



1.6 "Parent" means a corporation, company, partnership, or other entity that
owns or controls more than fifty percent (50%) of the outstanding shares or
securities representing the right to vote for the election of directors or other
managing authority of a PARTY, but such corporation, company, partnership, or
other entity shall be deemed to be a PARENT only so long as such ownership or
control exists.

1.7

"Parties" means IHTC and ACER.

1.8

"Party" means IHTC or ACER as the context dictates.

1.9

"Subsidiary" means any corporation, partnership or other entity with regard to
which (a) greater than fifty percent (50%) of whose outstanding shares or
securities entitled to vote for the election of directors or similar managing
authority is directly or indirectly owned or controlled by a party hereto, or
(b) which does not have outstanding shares or securities but greater than fifty
percent (50%) of whose ownership interest representing the right to make the
decisions for such entity is, now or hereafter, owned or controlled, directly or
indirectly, by a party hereto; provided, however, that in each case such
corporation, partnership or other entity shall be deemed to be a Subsidiary only
so long as such ownership or control exists and exceeds fifty percent (50%).

Section 2.

License and Right to Obtain Licenses

2.1

IHTC's Patent License to ACER

(a)

IHTC hereby grants to ACER, its Subsidiaries and its Affiliates, a perpetual,
non-cancelable, non-exclusive, world-wide, fully paid-up license to the IHTC
Patents, including, without limitation, the right for ACER to make, have made,
use, export, import, lease, offer to sell, sell or otherwise transfer Licensed
Products within the scope of the claims of the IHTC Patents.  For the avoidance
of doubt, all Licensed Products made, used, imported, leased, offered for sale,
sold or otherwise transferred under this license are themselves Licensed
Products, and the license to use, lease, export, import, sell or otherwise
transfer such Licensed Products passes to each owner, user, licensee, or
transferee of such Licensed Products.

(b)

No implied licenses are granted hereunder.  Nothing contained in this Agreement
shall expressly or by implication or by estoppel or otherwise give ACER any
right to license the IHTC Patents to any third party.

2.2

IHTC's Right to Obtain Licenses from ACER

(a)

ACER hereby grants to IHTC the right to obtain, at any time during the term of
this Agreement after which a "Trigger Event" (as defined below) has occurred, a
non-cancelable, non-exclusive, royalty-bearing world-wide license for itself and
its Affiliates, for a reasonable field of use within the fields in which IHTC
and its Affiliates, operate at the Effective Date of this Agreement, under five
patents (or applications therefore, and including foreign counterparts,
divisionals, reissues or continuation patents, but not including design patents
or registrations related to product design) owned by or under which ACER or its
Affiliates have the right to grant licenses of the scope provided herein without
any payment to third party, at any time during such term, upon terms and
conditions, including royalty rates, no less favorable than those granted to
ACER herein or in any amendment hereto, provided that:





(i)

ACER shall have the right to propose alternative patents to those selected by
IHTC, except that IHTC will be permitted to include in its five selected patents
any patent that is the subject of a Trigger Event;

(ii)

the parties agree to negotiate in good faith to reach mutually agreeable license
terms reflecting the above conditions; and

(iii)

in the event the parties are unable to reach a mutually satisfactory agreement
within ninety (90) days of such a request by IHTC (or such longer time as the
parties agree to), at the request of either party the terms of such license
shall be determined by binding arbitration before a neutral arbitrator acting
under the auspices of the American Arbitration Association.

(b)

A "Trigger Event" shall be the filing of a lawsuit or legal proceeding against
IHTC (or any of its Affiliates) by ACER (or any of its Affiliates) alleging
patent infringement of any patent owned by ACER or its Affiliates, with the
following exception:  A "Trigger Event" shall not have occurred in the event the
filing of such a lawsuit or legal proceeding by ACER (or any of its Affiliates)
is in response to a lawsuit or legal proceeding initially filed by IHTC (or any
of its Affiliates) against ACER or its Affiliates alleging infringement of any
patent owned by IHTC or its Affiliates.

(c)

IHTC's right to obtain license(s) from ACER provided in this Section 2.2 shall
be effective for the full term of this Agreement and shall expire on the last to
expire of the IHTC Patents licensed to ACER under this Agreement.

2.3

Extension of License(s) to Affiliates

(a)

The license(s) granted herein includes the right of ACER and IHTC to sublicense
their respective Affiliates.  For an Affiliate to be sublicensed hereunder, said
Affiliate shall agree to be bound by the terms and conditions of this Agreement
as if it were named herein in the place of the Party. Any sublicense granted to
an Affiliate shall terminate on the date such Affiliate ceases to be an
Affiliate or upon termination of the licenses granted in this Agreement,
whichever occurs earlier.

2.4

Acquisitions, Transfers, and Spin-Offs

(a)

If, after the Effective Date, a Party (the "Acquired Party") is acquired by a
third party:

(i)

The Acquired Party shall promptly give notice of such acquisition to the other
Party hereto; and

(ii)

The license granted to Acquired Party and all sublicenses (if any) granted to
the Acquired Party's remaining Affiliates shall automatically become limited to
the same or similar business scope engaged in by said Acquired Party prior to
said acquisition.

(b)

If, after the Effective Date, a Party or any of its Affiliates (the "Acquiring
Party") either acquires an entity or acquires substantially all of the assets
from an entity, and said entity is, immediately prior to the date of
acquisition, licensed by the other Party hereto (the "Licensor") under one or
more patents that are also licensed under this Agreement (the "Licensed
Patents") through an existing agreement pursuant to which royalties or other
payments are made by said entity to Licensor, then the license and other rights
granted herein to the Acquiring Party with respect to said Licensed Patents
shall apply to products manufactured by said entity or through the use of said
assets, provided that such royalties or other payments shall continue to be made
by the Acquiring Party or said entity to the Licensor with respect to such
products notwithstanding that the Acquiring Party may have been licensed for the
same product(s) before the acquisition.

(c)

If, after the Effective Date, a Party (the "Transferring Party") either
transfers a product line to a third party without transferring an Affiliate to
said third party or spins-off an Affiliate (either by disposing of it to a third
party or in some other manner reducing ownership or control so that the spun-off
entity is no longer an Affiliate), and if such transfer or spin-off includes at
least one marketable product in a product line and tangible assets having a net
value of at least twenty five million United States dollars ($25,000,000.00),
then after written request to the other Party hereto jointly by the Transferring
Party and either such third party in the case of a transfer or such ex-Affiliate
in the case of a spin off, and where, in either case, such request is within
sixty (60) days following the transfer or spin off, the other party hereto shall
grant a royalty-free license (under the same terms as the license granted to the
Transferring Party herein) under its Licensed Patents for the field (as such
field is defined between the Transferring Party and the other Party or
ex-Affiliate) of such product line to such third party or such ex-Affiliate,
(the "Recipient") provided that:

(i)

such field shall not be defined more broadly than appropriate to cover the
particular product line being transferred or spun off, including extensions
thereto based on the same technology;

(ii)

the license granted shall be limited in the twelve (12) months immediately
following such transfer or spin off to a volume of licensed products having an
aggregate selling price equal to no more than the aggregate selling prices of
such products by said one party in the twelve (12) months preceding such
transfer or spin off plus ten percent (10%); and shall be limited, in each of
the successive twelve-month periods following such transfer or spin off, to a
volume of licensed products having an aggregate selling price equal to no more
than the limit for the immediately preceding twelve-month period plus ten
percent (10%);

(iii)

the Recipient shall grant to such other Party a right to obtain a license (under
the same terms, conditions and restrictions as the right granted to IHTC
pursuant to section 2.2 hereof) under up to five Recipient Patents for all
products licensed herein to such other party on the date of the product line
transfer or spin off.  "Recipient Patents" shall mean all patents throughout the
world under which, at any time commencing with the date of the product line
transfer or spin off, the Recipient or any of its Affiliates has the right to
grant such licenses.

(iv)

this Section 2.4(b), Section 3 "Mutual Releases", and Section 5 "Royalty" shall
be omitted from the license granted to the Recipient; and

(v)

the license granted to the Recipient shall terminate if the license granted to
the Transferring Party terminates or is terminated for any reason.

Notwithstanding the foregoing provisions of this Section 2.4(c), the transfer by
one party of substantially all of its assets to any third party shall not be
considered to be a transfer of a product line or a spin off of a Subsidiary
under this Section 2.4(c), and the other party shall have no obligation to grant
a license under its Licensed Patents to such third party as a result of such
transfer.

2.5        

Assignments

Except as provided herein, neither Party shall assign any of its rights (other
than the right to receive payments) or delegate any of its obligations under
this Agreement.  Any attempt to do so shall be void.  However, a Party which
undergoes reorganization may assign such rights and delegate such obligations to
its legal successor, provided that, after the reorganization, the successor and
its Affiliates will have essentially the same assets as such Party and its
Affiliates had prior to the reorganization.

2.6

Limits on Have-Made Rights and Patent Laundering

(a)

Any "have-made" rights granted under this Agreement shall only apply when the
designs, working drawings, and/or specifications for the "have-made" products
originated with or were contracted for by the Party licensed under this
Agreement, Subsidiary or an Affiliate thereof.

(b)

Any rights granted under this Agreement do not cover manufacturing activities
that either Party, or its Affiliates, undertakes solely as a patent foundry for
a third party. This limitation applies only to "made" and "have-made" rights
granted under this Section 2 and no others.

2.7

Upon payment by ACER of the royalty called for by Section 5 hereunder, in
respect of Licensed Products, IHTC grants to ACER, its Subsidiaries, its
Affiliates and its distributors, ACER Manufacturers, and ACER Customers, mediate
and immediate, a royalty-free immunity from suit with respect to the Licensed
Products per se under the IHTC Patents.

2.8

With respect to any Licensed Products sold or otherwise transferred by ACER, its
Subsidiaries or its Affiliates, IHTC grants to ACER's distributors and ACER
Customers, mediate and immediate, that have procured or obtained such Licensed
Products for use or resale with any other item, a royalty-free immunity from
suit under the IHTC Patents to use, lease, export, import, sale or otherwise
transfer such Licensed Products.

Section 3.

Mutual Releases

3.1

Upon receipt of the payment amount in Section 5.1, IHTC, on behalf of itself and
its Affiliates and Subsidiaries, agrees to release, acquit and forever discharge
ACER, its Subsidiaries, its Affiliates, ACER Customers and ACER Manufacturers
from and against (1) any and all claims, known or unknown, with regard to any
patents throughout the world owned by IHTC, its Subsidiaries or its Affiliates
that could be asserted as of the Effective Date by IHTC, its Subsidiaries or its
Affiliates against ACER, its Subsidiaries, its Affiliates, ACER Customers or
ACER Manufacturers and (2) any damages or other remedies flowing from such
claims.

3.2

ACER, on behalf of itself and its Affiliates and Subsidiaries, hereby releases,
acquits and forever discharges IHTC and its Affiliates from and against (1) any
and all claims, known or unknown, that could be asserted as of the Effective
Date of this Agreement by ACER against IHTC or any of its Affiliates with
respect to any patent for which IHTC secures a license from ACER pursuant to the
procedure set forth in section 2.2 hereof and (2) any damages or other remedies
flowing from such claims.

3.3

The Parties agree that the release granted in this Section 3 shall not extend to
any obligation arising from this Agreement.

Section 4.

Non-Suit

4.1

IHTC, on behalf of itself and its Affiliates and Subsidiaries, hereby covenants
not to sue ACER, its Subsidiaries or its Affiliates under any patents which are
(i) owned or controlled by IHTC, its Subsidiaries or its Affiliates or may
hereafter become owned or controlled or (ii) for which IHTC, its Subsidiaries or
its Affiliates has the right to sue, either individually or collectively.

4.2

IHTC, on behalf of itself and its Affiliates and Subsidiaries, hereby covenants
not to sue ACER Customers for their purchase or distribution of Licensed
Products or ACER Manufacturers for their manufacture or production of Licensed
Products under any patents which are (i) owned or controlled by IHTC, its
Subsidiaries or its Affiliates or may hereafter become owned or controlled or
(ii) for which IHTC, its Subsidiaries or its Affiliates has the right to sue,
either individually or collectively.  IHTC reserves the right, which ACER
acknowledges, to assert the IHTC Patents against Intel-based computer systems
made, used, imported, or offered for sale by Apple, NEC, Toshiba, and/or their
Affiliates or Subsidiaries prior to the expiration of the last to expire of the
IHTC Patents, even if such systems were manufactured by ACER, its Subsidiaries
or its Affiliates.

4.3

IHTC, its Affiliates and its Subsidiaries, shall not assign or grant any right
under any patents which are (i) owned or controlled by IHTC, its Subsidiaries or
its Affiliates or may hereafter become owned or controlled or (ii) for which
IHTC, its Subsidiaries or its Affiliates has the right to sue, either
individually or collectively, prior to the expiration of this covenant not to
sue set forth in Section 4.4, to any third party ("Purchaser") unless such
assignment or grant is made subject to the covenants not to sue granted in this
Agreement.  In the event that the Purchaser sues ACER, its Subsidiaries, its
Affiliates, ACER Customers or ACER Manufacturers for alleged infringement by
Licensed Products under any patents covered by this non-suit provision, IHTC,
its Subsidiaries and its Affiliates will agree to indemnify, defend, hold
harmless ACER, its Subsidiaries, its Affiliates, ACER Customers and ACER
Manufacturers against any and all losses, liability, damages and expenses
(including, without limitation, reasonable attorney's fees and expenses) for
which they may become liable in any action, claim or proceeding stemming from a
claim of intellectual property infringement.

4.4

The covenants not sue set forth in this Section 4 shall expire on the expiration
date of the last to expire patent which is (i) owned or controlled by IHTC, its
Subsidiaries or its Affiliates or may hereafter become owned or controlled, or
(ii) for which IHTC, its Subsidiaries or its Affiliates has the right to sue,
either individually or collectively, and in either case which has an effective
filing date, or claiming priority to an application having an effective filing
date, prior to January 1, 2016.  This covenant not to sue shall survive past the
term of this Agreement set forth in Section 6.1.

Section 5.

Royalty

5.1

In consideration for the licenses granted hereunder and IHTC's covenant not to
sue provided in Section 4, ACER shall pay to IHTC a one-time, lump-sum,
non-refundable royalty in the amount of seven million and five hundred thousand
dollars ($7,500,000) by July 31, 2006.  The Parties agree that said amount of
seven million and five hundred thousand dollars ($7,500,000) is a net sum to
IHTC, not subject to any deductions or offsets (except as noted in the following
Section 5.2), and will be made in United States currency.

5.2

To the extent required by applicable laws and treaties, income tax, withholding
tax, or taxes of a similar nature imposed on IHTC by the government of Taiwan
and which is required by law to be paid by ACER for the account of IHTC shall be
deductible from the amount payable to IHTC to the extent such tax is allowed as
a credit against tax imposed on IHTC in the United States.  To assist IHTC in
obtaining such credit, ACER agrees to furnish to IHTC tax receipts and
additional evidence as required by the United States to establish that the tax
has been paid. Other than income taxes, withholding taxes, or taxes of a similar
nature imposed on IHTC, ACER shall bear and pay all taxes (including, without
limitation, sales and value added taxes) imposed by the national government
(including any political subdivision thereof) of any country in which ACER is
doing business, as the result of the existence of this Agreement or the exercise
of rights hereunder.

Section 6.

Term of Agreement and Termination

6.1

The term of this Agreement shall be from the Effective Date hereof until the
expiration of the last to expire of any patents licensed under this Agreement
unless previously terminated as hereinafter provided.

6.2

If ACER fails to make the payment under Section 5.1, and such failure is not
cured within seven (7) days, IHTC shall have the right to terminate this
Agreement, and the license granted under Section 2.1, by giving written notice
to ACER, and such termination shall be effective immediately.

6.3

IHTC may terminate this Agreement upon sixty (60) days written notice of
termination to ACER given at any time upon or after:

(a)

the filing by ACER of a petition in bankruptcy or insolvency;

(b)

any adjudication that ACER is bankrupt or insolvent;

(c)

the appointment of a receiver for all or substantially all of the property of
ACER;

(d)

the making by ACER of any assignment for the benefit of creditors;

(e)

the institution of any proceedings for the liquidation or winding up of ACER's
business or for the termination of its corporate charter; or

In the event of such termination, the rights and licenses granted by IHTC to
ACER (and any sublicenses granted under Section 2.3) shall terminate, but the
rights and licenses granted by ACER to IHTC shall survive such termination of
this Agreement subject to IHTC's continued compliance with the terms and
conditions of this Agreement.

6.4

ACER may terminate this Agreement upon sixty (60) days written notice of
termination IHTC given at any time upon or after:

(a)

the filing by IHTC of a petition in bankruptcy or insolvency;

(b)

any adjudication that IHTC is bankrupt or insolvent;

(c)

the appointment of a receiver for all or substantially all of the property of
IHTC;

(d)

the making by IHTC of any assignment for the benefit of creditors;

(e)

the institution of any proceedings for the liquidation or winding up of IHTC's
business or for the termination of its corporate charter; or

In the event of such termination, the rights and licenses granted by IHTC to
ACER shall survive such termination of this Agreement subject to ACER's
continued compliance with the terms and conditions of this Agreement, including
but not limited to ACER's grant to IHTC of the rights in Section 2.2.

Section 7.

Confidentiality

Except as may be otherwise required by generally accepted accounting principles,
regulatory requirements, or court order, the specific terms of this Agreement
and the information disclosed between the parties and their advisers in the
course of negotiating this Agreement shall be confidential.  In accordance with
the foregoing, the parties acknowledge that the Agreement may be subject to
disclosure obligations imposed by law, including without limitation the
disclosure rules of the Taiwan Financial Supervisory Commission and US
Securities and Exchange Commission, and that ACER, IHTC or their respective
Affiliates may be required to make a public filing of this Agreement (with
appropriate redactions, as permitted by law) pursuant to such rules.

Section 8.

Communications

8.1

Payment shall be made in United States currency by electronic funds transfer and
shall be deemed to be made on the date of electronic funds transfer. The address
for electronic funds transfers is as follows:

Intergraph Hardware Technologies Company
[Confidential Information Redacted]

8.2

All notices, including notices changing addresses, required or permitted to be
given hereunder shall be in writing and shall be delivered by hand, or if
dispatched by prepaid air courier or by registered or certified airmail, postage
prepaid, addressed as follows:

If to IHTC:
Intergraph Hardware Technologies Company
2215-B Renaissance Drive, Suite 14
Las Vegas, Nevada 89119


with a copy to:
Intergraph Corporation
Legal Department, MS/IW2000
Huntsville, Alabama 35894-0001
Attn: General Counsel


If to ACER:
Acer Incorporated
Legal Unit
8F, 88, Sec. 1, Hsin Tai Wu Rd.
Hsichih Taipei Hsien 221
Taiwan, R.O.C.
Attn: General Counsel


Such notices shall be deemed to have been served when received by addressee or,
if delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery. Either party may give written notice of a change of
address and, after notice of such change has been received, any notice or
request shall thereafter be given to such party as above provided at such
changed address.

Section 9.

Miscellaneous

9.1

Nothing contained in this Agreement shall be construed as imposing on IHTC or
its Affiliates any obligation to institute any suit or action for infringement
of any IHTC Patents, or to defend any suit or action brought by a third-party
which challenges or concerns the validity or enforceability of any patents
licensed under this Agreement.

9.2

Nothing contained in this Agreement shall be construed as imposing on ACER or
its Affiliates any obligation to institute any suit or action for infringement
of any ACER patents, or to defend any suit or action brought by a third-party
which challenges or concerns the validity or enforceability of any ACER patents
licensed under this Agreement.

9.3

This Agreement will not be binding until it has been signed below.

9.4

Nothing contained in this Agreement shall be construed as an obligation to file
any patent application or to secure any patent or to maintain any patent in
force.

9.5

No express or implied waiver of any breach of any term, condition or obligation
of this Agreement shall be construed as a waiver of any subsequent breach of
that term, condition or obligation or of any other term, condition or obligation
of this Agreement of the same or of a different nature.

9.6

Any failure to perform any obligation hereunder, except for the obligation to
make payments hereunder, shall be excused to the extent such failure is caused
by any controlling law, order, or regulation, or by any acts of war, acts of
public enemies, fires, floods, acts of God, or any other contingency beyond the
control of the Parties, but only so long as said law, order, regulation or
contingency continues.

9.7

Nothing contained in this Agreement shall be construed as conferring any right
to use in advertising, publicity, or other promotional activities any name,
trade name, trademark or other designation of either Party hereto and their
Affiliates (including any contraction, abbreviation or simulation of any of the
foregoing).

9.8

No implied licenses are granted hereunder.  Nothing contained in this Agreement
shall expressly or by implication or by estoppel or otherwise give any right to
license to any third party any patents licensed hereunder.

9.9

If any term, clause, or provision of this Agreement shall be judged to be
invalid, the validity of any other term, clause or provision shall not be
affected; and such invalid term, clause or provision shall be replaced, if
possible, by a valid term that reflects the intent of the Parties, or if such is
not possible, shall be deemed deleted from this Agreement.

9.10

This Agreement is the result of negotiations between IHTC on the one hand, and
ACER on the other, both of which have been represented by counsel during such
negotiations; accordingly, this Agreement shall not be construed for or against
any signatory.

9.11

This Agreement sets forth the entire agreement and understanding as to the
subject matter hereof and merges all prior discussions. Any modification to this
Agreement must be in writing and signed by IHTC and ACER.

9.12

IHTC and ACER shall each be responsible for the payment of its own tax
liability, if any.

9.13

Three (3) originals of this Agreement shall be fully executed.

9.14

This Agreement and any counterpart original thereof may be executed and
transmitted by facsimile or by emailed portable document format (".pdf")
document. The facsimile and/or .pdf signature shall be valid and acceptable for
all purposes as if it were an original. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.

9.15

The parties on behalf of themselves and their respective Affiliates, each
represent to the other that each has the authority to enter into this Patent
License Agreement and to otherwise grant, release and accept the rights and
obligations hereunder.

9.16

The Licenses granted hereby are personal and exclusive to ACER as a party
hereto. Nothing set forth in this Agreement shall be construed as granting an
implied license, either directly or by implication, estoppel, or otherwise,
other than to the Licensed Products  pursuant to the license hereunder of the
IHTC Patents relating thereto. No license is granted by IHTC to any party
acquiring Licensed Products from ACER. The License granted hereby specifically
excludes any license regarding the combination of Licensed Products with any
unlicensed product, method or apparatus, and any such combination would require
a separate license from IHTC for such items otherwise covered by the IHTC
Patents. Additionally, nothing in this Agreement shall, either expressly or
impliedly, give ACER the right to grant licenses under the IHTC Patents to
others.  Nor shall any sale of Licensed Products be construed as providing an
implied license to any third-party, by estoppel or otherwise, to any IHTC
Patent, other than for the use, lease, export, import, sale or other transfer of
the Licensed Products.

9.17

Upon the execution of this Agreement and subject to ACER's approval of the form
and language, ACER will agree to IHTC's issuance of a press release announcing
this Agreement between the Parties and the terms set forth in Section 5.

9.18

IHTC represents and warrants that it is the sole and exclusive owner of the IHTC
Patents and any continuations, divisionals, reexaminations and reissues thereof
as well as any foreign counterparts of each of the foregoing and has the right
to grant licenses under each of the same without compensation to any third
party.

9.19

IHTC shall not assign or grant any right under any of the IHTC Patents unless
such assignment or grant is made subject to the terms of this Agreement.

9.20

All matters arising out of or related to this Agreement, including without
limitation all matters connected with its performance, shall be construed,
interpreted, applied and governed in all respects in accordance with the laws of
the United States of America and the State of Delaware, without reference to
conflict of laws principles.  All disputes and litigation arising out of this
Agreement, including without limitation matters connected with its performance,
shall be subject to the exclusive jurisdiction of the courts of the State of
California or of the Federal courts sitting therein, except for the patent
arbitration provision of Section 2.2. For purposes of this Agreement, each Party
hereby irrevocably submits to the personal jurisdiction of such courts and
irrevocably waives all objections to such venue.

























[remainder of page intentionally left blank]


           IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives.



ACER INCORPORATED
 

By: /s/ Jim Wong                                                 

Jim Wong                                                            
Name Printed

Sr. Corp. VP & President of IT                           
Products Business Group                                     
Title

April 19, 2006                                                     
Dated

   

INTERGRAPH HARDWARE
TECHNOLOGIES COMPANY

By: /s/ Gwendolyn D. Harris                                 

Gwendolyn D. Harris                                           
Name Printed

 
Intellectual Property Manager                              
Title

4/21/06                                                               
Dated

